DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112 – Indefiniteness, 
Broad Limitation followed by Narrow Limitation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 19 recites the broad recitation “in an amount of 0.01 wt %”, and the claim also recites “(+/- 20 % abs.)” which is the narrower statement of the range/limitation. The Applicant is advised to remove the parenthesis from the claim.
In the present instance, claim 20 recites the broad recitation “in an amount of 0.5 wt %”, and the claim also recites “(+/- 0.2 wt %)” which is the narrower statement of the range/limitation. The Applicant is advised to remove the parenthesis from the claim.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 1-10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ostrow et al (US 2019/0091213 A1).
Ostrow disclosed [abstract] an ophthalmic composition including a low concentration of an ophthalmic agent (atropine or atropine sulfate disclosed at [claim 22]) and water [claim 21; aqueous solutions (60 % or less H2O and 0 %, or essentially free of, D2O) disclosed at [0027 and 0058]. The composition was storage stable for up to about 5 years [0010 and 0011], comprising less than 0.1 % of major degradation (e.g., tropic acid, at [0016])  after extended periods (at least 2 months, at [0101]) of time, under storage conditions of 25 ºC and 60 % relative humidity [0012-13, 16, 0102-0103].
Ostrow’s formulations comprised ingredients at a concentration of [0284] from about 0.1 mM and about 100 mM. The formulations further comprised [0126] a combination of buffering agents, including [0129] sodium dihydrogen phosphate (e.g., monobasic sodium phosphate) and disodium hydrogen phosphate (e.g., dibasic sodium phosphate), and pharmaceutically acceptable salts [0018, 48, 136, 210-211].
The amount of the active (e.g., atropine) was from about 0.001-weight percentage to about 0.05-weight percentage [claims 21-22]. Preservatives were taught, though not required, and when included, were present at 0.0001 % to 1 % [0145]. Additionally, tonicity agents (e.g., mannitol) and viscosity-enhancing agents were taught (e.g., cellulose polymers, e.g., hydroxypropyl cellulose) [Table 1; 0026, 0051, 0285]. Ostrow taught a pH of 3.8 to 7.5 [claim 21].
The instant claim 1 recites less than 50 mM buffer; atropine at 0.05 % or less; not more than 0.01 % preservative; equal or less than 0.35 % tropic acid.
Clam 2 recites atropine at 0.01 % or less.
Claim 3 recites atropine at 0.01-0.02 %.
Claims 4 and 18 recite atropine at 0.001-0.01 %.
Claims 8 and 18 recite a pH of 4.5-6.0.
Claim 9 recites a pH of 5-6.
Claim 17 recites equal or less than 0.30 % tropic acid.
Ostrow taught ingredients at a concentration of [0284] from about 0.1 mM and about 100 mM. The amount of the atropine was from about 0.001-weight percentage to about 0.05-weight percentage [claims 21-22]. Preservatives were taught, though not required, and when included, were present at 0.0001 % to 1 % [0145]. The composition was storage stable for up to about 5 years [0010 and 0011], comprising less than 0.1 % of major degradation after extended periods (at least 2 months, at [0101]) of time under storage conditions of 25 ºC and 60 % relative humidity [0012-13, 16, 0102-0103]. Ostrow taught a pH of 3.8 to 7.5 [claim 21].
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Further, regarding claim 1, the instant claim is rendered prima facie obvious over the teachings of Ostrow, because it is prima facie obvious to combine prior art elements
(e.g., aqueous solution of atropine) according to known methods, to yield predictable results (e.g., an ophthalmic composition). 
In the instant case, all the claimed elements (e.g., atropine, aqueous solution, buffer, viscosity modifier) were known in the prior art (e.g., Ostrow) and one skilled in the art could have combined the elements as claimed, by known methods, with no change in their respective functions (e.g., ophthalmic compositions comprising low concentrations of a muscarinic antagonist (atropine) and water at a pH of 3.8 to 7.5 taught [at claim 21; 0017], where atropine was taught [0076, 0081] to prevent or arrest myopia; the stability of the formulations [0174] and storage conditions were taught [0011-0016], where the formulations provided dose-to-dose uniform concentrations [0196-198]). The combination yielded nothing more than predictable results (e.g., an ophthalmic composition) to one of ordinary skill in the art. MPEP 2143.A.
Ostrow reads on claims 1-9 and 14.
Claims 10 and 12-13 are rendered prima facie obvious because Ostrow taught a chelator (e.g., EDTA disclosed at [0170 and at claim 31]).
Claim 15 is rendered prima facie obvious because Ostrow taught sodium chloride at 0.5 % to 2.0 % [0136-0137].
The instant claim 15 recites 0.2-0.8 % tonicity agent that is a salt. Ostrow taught sodium chloride at 0.5 % to 2.0 %. A prima facie case of obviousness exists because of overlap, as discussed above.
Claim 16 is rendered prima facie obvious because Ostrow taught viscosity from about 10 to about 50,000 cps [0202].
The instant claim 16 recites viscosity of equal or less than about 20 cPs. Ostrow taught viscosity from about 10 to about 50,000 cps. A  prima facie case of obviousness exists because of overlap, as discussed above.

2. Claims 11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ostrow et al (US 2019/0091213 A1), in view of Graham et al (US 2003/0129083 A1).
The 35 U.S.C. 103 rejection over Ostrow was previously discussed.
Although Ostrow taught chelating agents (as discussed), Ostrow was silent the instantly claimed amounts (e.g., 0.01 %).
However, Graham taught that reduced amounts of chelating components (e.g., at 0.02 % or less) are effective in providing the desired chelating functions while, at the same time, are better tolerated in the eye, thereby reducing the risk of user discomfort and/or ocular irritation [0015].
It would have been prima facie obvious to one of ordinary skill in the art to include, within Ostrow, the chelating agent at 0.02 % or less, as taught by Graham. An ordinarily skilled artisan would have been so motivated, because reduced amounts of chelating components (e.g., at 0.02 % or less) are effective in providing the desired chelating functions while, at the same time, are better tolerated in the eye, thereby reducing the risk of user discomfort and/or ocular irritation [Graham, 0015].
The instant claims 11 and 19-20 recite 0.01 % chelator; atropine at 0.001-0.01 %; pharmaceutically acceptable salt at 0.5 %; pH of 5-6.
Graham taught a chelator at 0.02 % or less. Ostrow taught atropine at from about 0.001-weight percentage to about 0.05-weight percentage [claims 21-22], sodium chloride at 0.5 % to 2.0 %, and a pH of 3.8 to 7.5 [claim 21]. A prima facie case of obviousness exists because of overlap, as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/           Primary Examiner, Art Unit 1612